Exhibit 10.59

Personal / Confidential
[Name]
[Address]
Switzerland
8808
Zurich, __ _____ 2015
Employment Contract



Dear ________,


We are pleased to offer you employment with XL Group plc in the role of
Executive Vice President and ______________, subject to and conditional upon the
closing of XL Group plc's acquisition of Catlin Group Limited (the
“Acquisition”).
As agreed, you will have a joint contract of employment and, accordingly, will
be employed by XL Group plc and:
a)    You will remain employed by Catlin Reinsurance Switzerland Ltd ("Catlin")
until the date on which XL and Catlin harmonise their employees' terms and
conditions of employment in the Switzerland (anticipated to be 1 January 2016)
(the "Integration Date") to enable you to continue to participate in Catlin's
benefit programmes until the Integration Date in accordance with clause 6;
b)    From the Integration Date you will be employed by XL Services Switzerland
Ltd (or such other XL entity as shall be the employer of the XL Group's
employees in Switzerland at the time) in place of Catlin Reinsurance Switzerland
Ltd.
For the purposes of this offer XL Group plc, such XL employer and Catlin
Reinsurance Switzerland Ltd shall be referred to collectively as “the Company”
or "XL".
This Employment Contract sets forth the terms and conditions applicable to your
employment with the Company with effect from the date on which from 1 May 2015.
1. Term and Commencement
This Employment Contract is entered into for an indefinite term. Your starting
date in the Company is the date on which 1 May 2015.
2. Function
We assign you the discussed function as Executive Vice President and Chief
________ Officer of the XL Catlin Group.


You will report to the Chief Financial Officer (CFO) and have responsibility for
________________________.
3. Place of Work
Your usual place of work will be at the Company's premises in Zürich but you may
be required to work at other places in the proper performance of your duties,
which are global in nature. You acknowledge that you may be required to travel
to perform the services hereunder, which travel may be extensive.
4. Compensation
Salary
Your gross base salary will be at the rate of CHF ________. per annum payable by
12 equal monthly instalments of CHF _________. This amount includes all
compensation for overtime.


Your personal contributions for social security and pension fund will be
deducted automatically from your monthly gross salary.




--------------------------------------------------------------------------------





The monthly salary will be transferred to your bank account and will be
available around the 25th of the month.
Discretionary Bonus
You will be eligible to participate in the XL’s discretionary Annual Incentive
Plan (the “AIP”). Any incentive bonus awarded under the AIP is at the sole
discretion of the Company and will be based on your individual achievement,
functional unit and corporate results and as otherwise approved by the
Management Development and Compensation Committee (the “MDCC”) of the XL Group
Board (the "Board"). Such discretionary bonus, if any, will be paid to you at
the time other AIP bonuses are paid (currently scheduled for March following the
applicable performance year), subject to your being actively employed on that
date, and otherwise consistent with the terms of the AIP. Your target bonus
opportunity is ___% of your annual base salary.


Any annual incentive bonus under the AIP is at the sole discretion of the
Company and may, therefore, vary below or above the target.
Long Term Incentives
You will be eligible to participate each year in the long term incentive plans
and programs of the Company then in effect, subject to your being actively
employed on the date such long term incentives are awarded, and as otherwise
determined by the MDCC and subject to the terms and conditions of the applicable
plan, program, grant or award agreement. Your aggregate annual long-term target
value as of the date of grant will be USD __________. It should be noted that
any long term incentive awarded to you is at the sole discretion of the Company
and may, therefore, vary below or above the target. For informational purposes
only, awards granted during this past year’s annual compensation process
included non-qualified stock options and Performance Units. You will receive
your 2015 LTIP award, which shall have a grant date fair value of USD _________.
as soon as practicable following the closing of the Acquisition.
If your employment should terminate for any reason your rights under any Company
long term incentive plan or program will be governed entirely by the terms of
the applicable plan, program, grant or award agreement and you will not be
entitled to any further or other compensation for any loss of any right or
benefit or prospective right or benefit under any such plan, program, grant or
award agreement which you may have enjoyed whether such compensation is claimed
by way of damages for wrongful dismissal or other breach of contract or by way
of compensation for loss of office or otherwise.
Equity Holding
You will be expected to accumulate and hold equity and retain equity granted
under any XL share plan in accordance with the share ownership rules for XL
Group officers as in effect from time to time.
5. Notice Period
Your notice period will be 6 months.


During any period of notice of termination (whether given by the Company or by
you), the Company shall be under no obligation to assign any duties to you and
shall be entitled to exclude you from its premises (garden leave), provided that
this shall not affect your entitlement to receive your base salary and other
contractual benefits.
6. Working Hours / Holidays
You will be required to dedicate your full working capacity exclusively to the
Company. Your base salary includes compensation for any overtime hours you may
have to perform to fulfil your contractual responsibilities.



Page 2 / 2



--------------------------------------------------------------------------------



Up to 44 years of age, you will be entitled to 25 working days of holiday per
calendar year in addition to public holiday. From 45 years of age, you will be
to 30 working days of holiday per calendar year in addition to public holidays.


Your holiday entitlement is pro-rated for the holiday year (1 January – 31
December) in which your employment begins and terminates.


Any additional time off will be granted in accordance with the Company’s local
practice for executives.
7. Social security contributions
You will be affiliated by the Company to AHV, IV, EO and ALV. You and the
Company shall each pay half of the contributions which are owed as a matter of
law for AHV (Old Age and Survivors' Insurance), IV (Invalidity Insurance), EO
(Loss of Earnings) and ALV (Unemployment Insurance). Your contributions will be
deducted by the Company from your gross salary.
8. Company old-age Pension Scheme
Until the Integration Date, you will be affiliated to the Catlin pension scheme
and will receive a monthly allowance of CHF __________ to replace the difference
in the employer contribution to your pension fund caused by the change in your
salary.


From the Integration Date, you will be entitled to join the Company pension
scheme then in effect for similarly situated executives of the Company. Your
personal contributions will be automatically deducted from your salary.
9. Accident
You are insured against occupational as well as non-occupational accidents. The
contributions for the non-occupational accident insurance shall be paid by the
Company.
10. Illness
Until the Integration Date, you will continue to be affiliated to the insurance
for loss of earnings due to illness which has been entered into by Catlin. You
are required to mae monthly contributions to the insurance premium. The Company
shall deduct your contributions from your base salary.


From the Integration Date, in case of your inability to perform your duties
under this Employment Contract due to illness, you shall receive your salary
according to the terms and conditions of the insurance for loss of earnings due
to illness to be entered into by the Company. Depending on the new conditions of
employment after the Integration Date, you may be required to make monthly
contributions to the insurance premium. If monthly contributions are required,
the Company shall deduct your contributions from your gross base salary. Please
refer to your Human Resources representative for more details.
11. Benefits
Until the Integration Date you will continue to participate in such of Catlin's
benefit plans and receive benefits from Catlin that are not otherwise replaced
by the provisions in this Offer of Employment on the same terms as your
participation in such benefit plans as at the date of this offer. From the
Integration Date, during the term of your employment, you shall be entitled to
participate in all employee benefit programs of the Company as are in effect
from time to time and in which similarly situated senior executives of XL are
eligible to participate. For the avoidance of doubt, the Company agree that it
will pay the cost of current Catlin-provided life insurance coverage (a current
annual expense of USD $_________), and you will continue to pay for private
health cover until the Integration Date. The Company reserves the right, at its
absolute discretion, to amend the benefits provided or the terms on which they
are provided.

Page 3 / 3



--------------------------------------------------------------------------------



12. Confidentiality, Data Protection Obligation and Return of Property
You agree that without the prior written consent of XL, except to the extent
required by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency, you shall not disclose, except in the
good faith performance of your duties, to any third person, or permit the use of
for the benefit of any person, including yourself, or any entity other than XL
or its affiliates, any confidential information, which shall in particular mean
(i) trade secrets, customer lists, information regarding product development,
marketing plans, sales plans, management organization information (including
data and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records, or other
financial, organizational, commercial, business, sales, marketing, technical,
product or employee information relating to XL or its affiliates, or any other
information designated by XL as confidential, proprietary, and/or a trade
secret, or any other information relating to XL or its affiliates, that you
reasonably know or should know from the circumstances should be treated as
confidential, or (ii) any information that XL or its affiliates may receive
belonging to customers, agents or others who do business with XL or its
affiliates, except to the extent that any such information previously has been
disclosed to the public by XL or is in the public domain (other than by reason
of your violation of this paragraph). You are also obligated to pay due
attention to data protection and security measures at work, especially with
respect to computerized data.


As requested by the Company, from time to time and upon the termination of your
employment with the Company for any reason, you will promptly deliver to the
Company all documents relating to the XL Group and its business including all
copies in your possession or within your control (including written records,
notes, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, flash memory drives, disks, diskettes, tapes and all
other materials containing any confidential information or intellectual
property) irrespective of the location or form of such material and, if
requested by the Company, will provide the Company with written confirmation
that all such materials have been delivered to the Company.
13. Intellectual Property Rights
Inventions, designs, developments and improvements which you make while
performing your employment activity and contractual duties or to which you
contribute belong to the Company, regardless of their protectability.


Inventions and designs which you make while performing your employment activity
but not during the performance of your contractual duties or to which you
contribute are assigned to the Company without further formalities. You shall
inform the Company of such inventions or designs. The Company shall inform you
in writing within 6 months whether it wishes to keep the rights to the invention
or the design or to release them to you. In case that the invention or the
design is not released to you, the Company shall pay you an adequate
compensation within the meaning of Art. 332 (4) Swiss Code of Obligations.
The rights to works of authorship (drafts, models, plans, drawings, texts) which
you create while performing your employment activity, whether or not during the
performance of your contractual duties, including the right to uses not yet
known at this time, are transferred completely and exclusively to the Company.
14. Executive Severance Benefit Plan
As a senior leader of the XL Group you will be eligible to participate in the XL
Group plc Executive Severance Benefit Plan (the “Severance Plan”) on condition
that you enter into and comply with the restrictive covenants contained in
Clause 15 of this Employment Contract. For the avoidance of doubt, when
calculating any payment due under the Severance Plan credit will be given for
pay and benefits received while on garden leave in accordance with clause 5 of
this Employment Contract. A copy of the Severance Plan is attached at Annex 1 to
this Employment Contract.


This Employment Contract and the restrictive covenants and confidentiality
provisions in clauses 12 and 15 shall serve as a “Participation Agreement” as
provided for uner the Severance Plan. The Company acknowledges and agrees that
subject to the Executive Vice President, Human Resources, receiving the
Employment Contract, signed by you, and executing it on behalf of the Company,
upon the commencement of your employment you will become a participant in the
Severance Plan, and will be covered by and subject to all of the Severance
Plan's provisions. Should the Company in its discretion terminate the Severance
Plan prior to the date of your termination of employment without establishing a
successor plan, you will no longer be a participant in the

Page 4 / 4



--------------------------------------------------------------------------------



Severance Plan and the restrictions set forth in clause 15 of this Employment
Contract shall cease to be effective as of the date the Severance Plan
terminates.
15. Non-competition and non-solicitation
The Company recognizes that as a member of the LT, you play a vital role in
securing the XL Group’s continuing success. Your role provides you with access
to and use of confidential and proprietary information of the XL Group, which
you also are entrusted to safeguard. In light of that, it would pose a serious
risk of harm to the XL Group’s business and reputation if you were to become
employed by a competitor immediately upon your leaving the Company for any
reason, or if you attempted to solicit XL Group’s valued employees, clients, or
customers within a reasonnable time after your separation from employment.
Therefore, and in consideration of your becoming eligible to receive Severance
Pay and benefits under the Severance Plan, you hereby covenant and agree that:
a)
Restriction on Work for a Competitor/Solicitation of Business:

While employed by XL and for a six month period following termination of your
employment with XL for any reason (the “Restriction Period”), except that the
Restriction Period shall be one year following termination of your employment
for any reason within twenty-four months after (a) completion of the Acquisition
and (b) a subsequent Change in Control (as defined in the Severance Plan):
(i)
You will not become employed by or associated with any entity, whether as a
principal, advisor, partner, employee, agent, consultant, shareholder (other
than as a shareholder of less than 5% of any publicly traded company) or in any
other relationship or capacity, paid or unpaid, that is actively engaged in
selling or providing, either directly or indirectly, in the United States,
Bermuda, Greater London, the Republic of Ireland or Switzerland, any products or
services that are the same as or similar to insurance and reinsurance products
or services that as of the date of your termination are being provided in those
locations either directly or indirectly by XL and about which you hold
Confidential Information or with which you have any involvement in the final
twenty-four months of your employment with XL.

(ii)
You will not, directly or indirectly contact, seek, entice, solicit, induce,
persuade, divert or attempt to divert any business away from XL, including any
former, present or prospective customer, client, insured, vendor, supplier,
investor, or business partner of which you have personal knowledge or with whom
you are personally involved during the last twenty-four months of your
employment at XL, with respect to any existing or proposed contractual or
business arrangement with XL, insurance or reinsurance product or service sold
or provided by or to XL during your employment, or any such product or service
that is under development by XL at the time your employment ends. It is presumed
that by reason of your membership on the Leadership Team of XL Group that you
have actual knowledge of any material business arrangement or contract, or any
insurance or reinsurance products or services, whether currently provided or
under development during, your employment. The restrictions in this paragraph
shall not apply if you are expressly permitted to engage in the otherwise
prohibited activity, in writing, by XL, in its sole discretion, following its
receipt of your written request before commencement of the activity.

b)
Restriction on the Solicitation of Employees:

While employed by XL and for the one-year period following termination of your
employment with XL for any reason, you will not directly or indirectly solicit,
encourage or induce any employee of XL to terminate employment with XL, and will
not directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, employ or offer employment to any person who was
employed by XL at the time of your termination from employment with XL or at any
time during the six-month period prior to your termination ("XL employee") to

Page 5 / 5



--------------------------------------------------------------------------------



engage in any business activity which competes with the insurance or reinsurance
businesses of XL or its investment, corporate, or financial operations. You also
agree that during the one-year period following your termination of employment
with the Company for any reason, any subsequent employer's hiring of an XL
employee into a position that reports directly or indirectly to you who was
employed in a senior leadership capacity at XL (currently defined to be the XL
Leadership Team, Band E or Band D) will constitute a breach of this paragraph.
c)
Equitable Relief:

In case of violation of this non-competition and non-solicitation clause, you
shall pay to the Company liquidated damages in the amount of CHF _______for each
instance of violation. The payment of liquidated damages shall not discharge you
from complying with this non-competition undertaking.


In addition to the payment of liquidated damages and further damages incurred by
the Company, the Company shall have the right to request specific performance of
this provision and to apply to the courts for injunctive relief.
16. Miscellaneous
This Employment Contract and the documents referred to herein constitute the
entire agreement between XL and replace any prior agreements between XL relating
to the subject matter hereof whether implied, verbal, or in writing.


The various provisions and sub-provisions of this Employment Contract are
severable and if any provision or any identifiable part of any provision is held
to be unenforceable by any court of competent jurisdiction then such
unenforceability shall not affect the enforceability of the remaining provisions
or identifiable parts of them.


Amendments to this Employment Contract shall only be valid if made in writing.


The Company’s pension plan regulations, its Code of Business Conduct and Ethics
guidelines and the Employee Handbook form an integral part of this Employment
Contract. Where no special regulation is mentioned, the relevant provisions of
the Swiss Code of Obligations are applicable.
17. Applicable law
This Employment Contract is subject to Swiss law.


Please confirm your agreement with these terms and conditions by signing the
enclosed copy of the letter of intent and returning it to the Human Resources
department.


Yours sincerely,


XL Group plc








Eileen Whelley













Page 6 / 6



--------------------------------------------------------------------------------



I confirm my agreement with the terms and conditions as stated above and with
the Employee Handbook “XL and You Switzerland” and accept this offer:




___________________________________    ______________________________
Place and date
 





Annexes:
1.
Severance Plan



Employee Handbook «XL and You Switzerland»
Form Personal Data Sheet



Page 7 / 7



--------------------------------------------------------------------------------



Annex 1
XL Group plc Executive Severance Benefit Plan

Page 8 / 8



--------------------------------------------------------------------------------



As of December 31, 2015, the following executive officers were party to this
form of Letter of Appointment:
Benjamin Meuli

Page 9 / 9

